Exhibit 10.1

 

AMENDMENT NO. 5
TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of February 26, 2008, is entered into among GLADSTONE BUSINESS LOAN,
LLC, (the “Borrower”), TAHOE FUNDING CORP., as CP Lender, RELATIONSHIP FUNDING
COMPANY, LLC, as CP Lender, DEUTSCHE BANK AG, NEW YORK BRANCH (“Deutsche Bank”)
and KEYBANK, NATIONAL ASSOCIATION (“KeyBank”), as Committed Lenders
(collectively, the “Committed Lenders”), Deutsche Bank and KeyBank as Managing
Agents (in such capacity, collectively the “Managing Agents”) and Deutsche Bank
as Administrative Agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the “Credit Agreement” referred to below.

 

PRELIMINARY STATEMENTS

 

                                               
A.                                   Reference is made to that certain Amended
and Restated Credit Agreement, dated as of May 26, 2006, among the Borrower,
Gladstone Management Corporation, as Servicer, the CP Lenders, the Committed
Lenders, the Managing Agents and the Administrative Agent (as amended, modified
or supplemented from time to time, the “Credit Agreement”).

 

                                               
B.                                     The parties hereto have agreed to amend
certain provisions of the Credit Agreement upon the terms and conditions set
forth herein.

 


SECTION 1.  AMENDMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITION SET FORTH
IN SECTION 3 HEREOF, THE PARTIES HERETO HEREBY AGREE:


 


(A)                                  TO DELETE CLAUSE (A) IN THE DEFINITION OF
“COMMITMENT” IN SECTION 1.1 OF THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING
THEREFOR:


 

(a) For each Committed Lender, the commitment of such Committed Lender to fund
any Advance to the Borrower in an amount not to exceed $125,000,000, as such
amount may be modified in accordance with the terms hereof;

 


(B)                                 TO DELETE THE DEFINITION OF “FACILITY
AMOUNT” IN SECTION 1.1 OF THE CREDIT AGREEMENT AND SUBSTITUTE THE FOLLOWING
THEREFOR:

 

Facility Amount:  At any time, $250,000,000; provided, however, that on or after
the Termination Date, the Facility Amount shall be equal to the amount of
Advances outstanding.


 

 

--------------------------------------------------------------------------------


 

 


SECTION 2.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO EACH OF THE OTHER PARTIES HERETO, THAT:


 


(A)                                  THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID
AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


 


(B)                                 ON THE DATE HEREOF, BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, OTHER THAN AS AMENDED OR WAIVED PURSUANT TO THIS
AMENDMENT, NO EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING.


 


SECTION 3.  CONDITION.


 


(A)                                  THIS AMENDMENT SHALL BECOME EFFECTIVE ON
THE FIRST BUSINESS DAY (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT
OR ITS COUNSEL HAS RECEIVED COUNTERPART SIGNATURE PAGES OF THIS AMENDMENT,
EXECUTED BY EACH OF THE PARTIES HERETO.


 


SECTION 4.  REFERENCE TO AND EFFECT ON THE TRANSACTION DOCUMENTS.


 


(A)                                  UPON THE EFFECTIVE DATE, (I) EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS CREDIT AGREEMENT”, “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A
REFERENCE TO THE CREDIT AGREEMENT AS AMENDED OR OTHERWISE MODIFIED HEREBY, AND
(II) EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR
ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED AND/OR DELIVERED IN
CONNECTION THEREWITH, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED OR OTHERWISE MODIFIED HEREBY.


 


(B)                                 EXCEPT AS SPECIFICALLY AMENDED, TERMINATED
OR OTHERWISE MODIFIED ABOVE, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT
(INCLUDING ALL OTHER AMENDMENTS THERETO), OF ALL OTHER TRANSACTION DOCUMENTS AND
ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN
CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR ANY LENDER UNDER THE CREDIT
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED IN CONNECTION THEREWITH, NOR CONSTITUTE A WAIVER OF ANY
PROVISION CONTAINED THEREIN, IN EACH CASE EXCEPT AS SPECIFICALLY SET FORTH
HEREIN.


 


SECTION 5.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY TELECOPIER OR ELECTRONIC DELIVERY SHALL BE EFFECTIVE AS DELIVERY OF
A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITH REFERENCE TO SECTIONS
5-1401 AND 5-


 


 

2

--------------------------------------------------------------------------------


 


1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS.


 


SECTION 7.  HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


SECTION 8.  FEES AND EXPENSES.  THE BORROWER FURTHER HEREBY CONFIRMS ITS
AGREEMENT TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT, MANAGING AGENTS OR LENDERS IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND ANY OF THE OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS TO BE EXECUTED AND/OR DELIVERED IN
CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, MANAGING AGENTS
OR LENDERS WITH RESPECT THERETO.


 

[Remainder of Page Deliberately Left Blank]

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective officers as of the date first
above written.

 

 

 

GLADSTONE BUSINESS LOAN, LLC, as Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Committed Lender, Managing Agent and
Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAHOE FUNDING CORP., as CP Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

KEYBANK, NATIONAL ASSOCIATION,
as a Committed Lender and Managing
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

RELATIONSHIP FUNDING COMPANY, LLC,
as CP Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------